DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 April 2021 has been entered.

Status of Claims

In the amendment filed on 01 April 2021, the following changes have been made: claims 5-6, 8-10, 13, 16, and 20 have been amended.
Claims 7, 11, 12, 14-15, 22, and 24 have been canceled.
Claims 25-27 have been added. 
Claims 5-6, 8-10, 13, 16, 20-21, 23, and 25-27 and are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 5-6, 8-10, 13, 16, 20-21, 23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 5-6 and 8-10), article of manufacture (claims 13 and 16), and article of manufacture (claims 20, 21, 23, and 25-27) which recite steps of  providing assistance during a surgical procedure by identifying surgical procedures to perform for a patient having a condition based on at least one previous procedure, retrieving comparative data of the other patients having the identified condition, creating a 3D model of an affected area of the patient and a comparative 3D model of the affected area at least one other patient, determining similarity scores based on a similarity of the 3D model of the affected area of the other patients, filtering data of the patients based on a threshold value of the similarity scores, simulating the surgical procedure using a digital simulation based on the filtered data, determining correlation coefficients, determining adverse 
These steps of facilitating surgical planning, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity and mathematical relationships & calculations but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior to select a surgical procedure to perform based on patient data and reciting mathematical relationships & calculations through the determination of similarity scores and adverse event scores based on the relationship between correlation coefficients and attributes. If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity and mathematical relationships & calculations but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as 6, 8-10, 16, 21, 23, and 25-27 reciting particular aspects of surgical planning are methods for organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of creating a three-dimensional (3D) model of an affected area of the patient and selecting a surgical procedure to perform on the patient based on a ranking of the determined adverse event scores amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0027] to [00109], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving comparative data of the other patients amounts to mere data gathering; recitation of filtering data amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims 6, 8-10, 16, 21, 23, and 25-27  recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claim 6, 8 and 21-22, and 26-27, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 9, 16, 23, and 25, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and claims 10, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such as creating a three-dimensional (3D) model of an affected area of the patient and selecting a surgical procedure to perform on the patient based on a ranking of the determined adverse event scores, e.g., requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank, MPEP 2106.05(f).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6, 8-10, 13, 16-17, 19-21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana et al. (US20160338685A1) in view of Fitz et al. (AU2012289973B2), Zhao et al. (US20140051986A1), and further in view of Silverman (US20070214013A1).
Regarding claim 5, Nawana discloses identifying surgical procedures to perform on a patient having an identified condition ([0125] “More particularly, the diagnosis and treatment module 200 can receive patient-specific data such as symptoms….…provide interventional therapy treatment options (e.g., surgical treatments, needle procedures, biopsy, catheter based procedures, etc.) and/or pharmacological treatments for particular diagnoses”)
based on at least one previous procedure that treated other patients having the identified condition ([0024] “The system can have any number of variations. For example, the stored effectiveness for each of the treatments can be based on any one or more of compliances of previous patients with a treatment plan associated with the treatment, an effect of the treatment on the one or more medical diagnoses associated therewith, an outcome a surgical procedure included as part of the treatment, and compliances of previous patients with a post-surgery treatment plan associated with the surgical procedure.”)
creating a three-dimensional (3D) model of an affected area of the patient ([0034] “For another example, the operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms, and projections.”)
determining attributes for the comparative patients ([0148] “The information loaded to the system 10 regarding prior patients can include a 
determining correlation coefficients for at least one adverse event during the respective ones of the surgical procedures ([0248] “The system 10 can thus be configured to correlate retraction lengths, locations, and durations with patient pain and learn over time so as to allow the procedure analysis module 230 to determine when tissue has been retracted improperly and/or for too long.”)
and selecting a surgical procedure to perform on the patient based on a ranking of the determined adverse event scores ([0033] “Based on the monitoring, the pre-op module can trigger at least one of an operating room preparation for the actual performance of the selected invasive treatment and a recovery room preparation for the actual performance of the selected invasive treatment.”)



Nawana does not explicitly disclose however Fitz teaches retrieving comparative data of the other patients having the identified condition ([00055] “At various phases, the automated system may assess, compare and/or analyze one or more of the patient-specific measurements (which may include various combinations of such measurements) to information from a database of anatomical features of interest from other patients and/or 
and a comparative 3D model of the affected area of the other patients ([00081] “In various embodiments, the various anatomical features of a given bone or anatomical structure, such as the tibia (i.e., anterior-posterior and/or medial-lateral dimensions, perimeters, medial/lateral slope, shape, tibial spine height, and other features) can be measured, modeled, and then compared to and/or modified based on a database of one or more “normal” or “healthy” tibial measurement and/or models, with the resulting information used to choose or design a desired implant shape, size and placement.” [000104] “The models can also be presented as a 3D model that is interactively rendered on the surgeon’s computer.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to retrieve comparative data and generate a 3D model for at least one other patient. The motivation for the 

Nawana in view of Fitz does not explicitly disclose however Zhao teaches determining similarity scores based on a comparison between the 3D model of the affected area of the patient and the 3D model of the affected area of the other patients ([0060] “For example, using analysis by synthesis, iterative renderings of each candidate tissue structure (e.g., model bifurcations 280, 286, 288, and 290) are generated, where each rendering is associated with the probe tip pose required to capture the view from the 3D anatomical model. The iterations are compared with the tissue structure extracted from the true image (e.g., bifurcation B1 extracted from true image 270), generating interim similarity measures from which an “optimum” similarity measure can be identified.”)
filtering data of the other patients based on a threshold value of the similarity scores to produce a set of comparative patients based on a threshold value of the similarity scores to produce a set of comparative patients ([0067] “Returning to FIG. 4 a, from the initial model candidate match space, unlikely candidates are filtered out in a MODEL CORRESPONDENCE MATCHING step 440, and the one of the remaining model candidates exhibiting the closest match to the true image tissue structure is selected in a BEST MATCH SELECTION step 450.”)



Nawana in view of Fitz and Zhao does not explicitly disclose however Silverman teaches determining adverse event scores for each of the surgical procedures based on a relationship between the correlation coefficients and the attributes ([0331] “Ideally, the information that already is hard-coded will include not only the standard codes for the surgical procedure but also the inventive surgical risk/invasiveness score (1-5 or 0-5) and the inventive SICU™ score.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine adverse event scores for the surgical procedures. The motivation for the combination of prior art elements is to reflect the condition of an individual irrespective of the planned surgical procedure (See Silverman, Abstract). 
Regarding claim 6, Nawana discloses wherein the digital simulation comprises at least one of a virtual reality (VR) simulation ([0174] “The surgical procedure planning (SPP) module 218 can provide users of the 
and an augmented reality (AR) simulation ([0244] “In one exemplary embodiment, the procedure analysis module 230 can be configured to provide visualization of patient anatomy (e.g., bones, nerve roots, vascular structures, etc.) using augmented reality.”)
Regarding claim 8, Nawana discloses wherein the digital simulation incorporates at least the 3D model ([0179]] “Each of the surgical instruments and implants 36 can be a 3D model of an actual surgical instrument available for use in an actual surgical procedure.”)
and the at least one adverse event ([0233] “By adjusting position of the patient by adjusting position of something on which the patient rests (the bed), the system 10 can help reduce chances of accidental patient repositioning during surgery because the bed can provide a stable surface on which the patient rests without straps, slings, supports, etc. holding up part(s) of the patient that could accidentally loosen, shift, or otherwise slip during surgery.”)
Regarding claim 9, Nawana discloses digital simulation includes: attaching a time stamp to respective ones of the received annotations that corresponds to at least a point in time during the digital simulation at which the respective annotations are received ([0129] “Similarly, other data discussed herein as being related to a particular patient can be stored in the diagnosis treatment database 300, the pre-op database 302, the 
Regarding claim 10, Nawana discloses wherein the annotations comprise at least one of audio files, video files, and text files ([0136] “The system 10 can capture transient symptoms, e.g., hives, spasms, etc., that may not manifest when the patient is at a doctor's office or otherwise in direct observation of a medical professional. These captured transient symptoms, e.g., recorded and stored audio, video, and/or still image, can allow a medical professional to more fully evaluate a patient's condition by being able to directly observe the transient symptoms without having to rely solely on a patient's memory and/or on a patient's unintentionally inaccurate and/or medically imprecise description of transient symptoms.” [0131] “The touch screen tablet 26 shows an interface allowing user selection of area(s) of a body in which symptom(s) manifest, but symptom(s) and their locations in the body can be identified and entered by a user in other ways, such as by text, pointer device selection (e.g., mouse clicking, touch via stylus pen, etc.), drop-down menu, etc.”)
Regarding claim 13, Nawana discloses compile data regarding study patients who have undergone a surgical procedures for an identified condition ([0129] “The patient's EMR, historical treatments, images, lab results, physical exam results, symptoms, etc., to the extent they are provided to the system 10, can be compared to other patient data included in the 
produce a three-dimensional (3D) model of an affected area of a subject patient's body…. ([0184] “For yet another non-limiting example, the SPP module 218 can be configured to perform predictive volumetric modeling of soft tissue movement, stretch, removal (e.g., of a herniated disc), and change based on each step of the simulated procedure.”)
determining attributes for the comparative patients ([0148] “The information loaded to the system 10 regarding prior patients can include a plurality of specific variables or attributes for each patient and treatment type that can be compared and grouped in numerous combinations automatically by the system 10.”)
determining correlation coefficients for at least one adverse event during the respective ones of the surgical procedures ([0248] “The system 10 can thus be configured to correlate retraction lengths, locations, and durations with patient pain and learn over time so as to allow the procedure analysis module 230 to determine when tissue has been retracted improperly and/or for too long.”)

Nawana does not explicitly disclose however Fitz teaches …..and 3D models of the study patients ([00081] “In various embodiments, the various anatomical features of a given bone or anatomical structure, such as the tibia 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate 3D models for other patients. The motivation for the combination of prior art elements is to prepare for surgical implantation (See Fitz, Background).


Nawana in view of Fitz does not explicitly disclose however Zhao teaches determine similarity scores based on a similarity of the 3D model of the affected area of the patient and the 3D models of the study patients ([0060] “For example, using analysis by synthesis, iterative renderings of each candidate tissue structure (e.g., model bifurcations 280, 286, 288, and 290) are generated, where each rendering is associated with the probe tip pose required to capture the view from the 3D anatomical model. The iterations are compared with the tissue structure extracted from the true 
filter data of the study patients based on a threshold value of the similarity scores to produce a set of comparative patients ([0067] “Returning to FIG. 4 a, from the initial model candidate match space, unlikely candidates are filtered out in a MODEL CORRESPONDENCE MATCHING step 440, and the one of the remaining model candidates exhibiting the closest match to the true image tissue structure is selected in a BEST MATCH SELECTION step 450.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine similarity scores and filter data. The motivation for the combination of prior art elements is to reduce the amount of tissue that is damaged during interventional procedures, thereby reducing patient recovery time, discomfort, and deleterious side effects (See Zhao, Background). 

Nawana in view of Fitz and Zhao does not explicitly disclose however Silverman teaches determining adverse event scores for each of the surgical procedures based on a relationship between the correlation coefficients and the attributes ([0331] “Ideally, the information that already is hard-coded will include not only the standard codes for the surgical 
present a ranking of the surgical procedures for the subject patient based on the determined adverse event scores ([0159] “To be consistent with the 5-point ASA PS system, a five tiered classification scheme is used for ranking of surgical risk and invasiveness (or SHAPE™ Overall Cutting Upset (SOCU™)) as identified in the second letter in ASPIRIN™ (S) as described above in accordance with the present invention (See Table 10a). The lowest risk score of 1 would be appropriate for superficial procedures such as a breast biopsy which may require minimal sedation (comparable to the “low-risk” classifications of the ACC/AHA Guidelines and the “minimally invasive” class of Pasternak rankings). A score of 5 is assigned to highly invasive intrathoracic and intracranial procedures, those associated with massive blood loss (>1500 mL) as well as any emergent major operation (consistent with the ACC/AHA Guidelines “high-risk” classification and Pasternak's most invasive category).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine adverse event scores and present a ranking for the surgical procedures. The motivation for the combination of prior art elements to reflect the condition of an individual irrespective of the planned surgical procedure (See Silverman, Abstract). 
Regarding claim 16, Nawana discloses produce a digital simulation of a selected one of the surgical procedures for the subject patient ([0029] “The pre-op module allows a three-dimensional electronic simulation of the selected invasive treatment to be performed on a virtual patient using a plurality of virtual instruments.”)
wherein the digital simulation comprises at least one of a virtual reality (VR) simulation ([0174] “The surgical procedure planning (SPP) module 218 can provide users of the system 10 with an interface for electronically performing 3D simulated surgeries.”)
and an augmented reality (AR) simulation ([0244] “In one exemplary embodiment, the procedure analysis module 230 can be configured to provide visualization of patient anatomy (e.g., bones, nerve roots, vascular structures, etc.) using augmented reality.”)
receive annotations ([0174] “The procedure database 316 can be configured to store a record of a performed simulated surgery,… annotations or notes added by the user performing the simulated surgery, etc.”)
at designated moments during the digital simulation ([0129] “Similarly, other data discussed herein as being related to a particular patient can be stored in the diagnosis treatment database 300, the pre-op database 302, the operation database 304, the post-op database 306, and the recovery database 308 as being associated with the patient and as having a date and time stamp…. When the simulation is complete, the SPP module 218 can be configured to analyze the procedure for projected results, e.g., potential 
including attaching a time stamp to respective ones of the received annotations that corresponds to at least a point in time during the digital simulation at which the respective annotations are received ([0129] “Similarly, other data discussed herein as being related to a particular patient can be stored in the diagnosis treatment database 300, the pre-op database 302, the operation database 304, the post-op database 306, and the recovery database 308 as being associated with the patient and as having a date and time stamp.”)
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 10.
Regarding claim 19, Nawana discloses wherein the providing of assistance is executed at points during the surgical procedure ([0184] “The SPP module 218 can be configured to analyze various aspects of the simulated surgical procedure in real time with performance of the simulation. For non-limiting example, the SPP module 218 can be configured to monitor an amount of radiation the patient, surgeon, and OR staff could be exposed to during the surgery and, optionally, tally a cumulative total radiation exposure for the patient including the simulated surgery and actual prior radiation exposure as well as future predicted exposures.”)
that correspond to the designated moments at which the respective annotations were received ([0129] “Similarly, other data discussed herein 
Regarding claim 20, Nawana discloses a component  to compile data regarding study patients who have undergone a surgical procedures for an identified condition ([0129] “The patient's EMR, historical treatments, images, lab results, physical exam results, symptoms, etc., to the extent they are provided to the system 10, can be compared to other patient data included in the diagnosis and treatment database 300 to compile outcome predictions based on retrospective results from treatment results of patients with similar indications.”)
a component to produce a three-dimensional (3D) model of an affected area of a subject patient's body…. ([0184] “For yet another non-limiting example, the SPP module 218 can be configured to perform predictive volumetric modeling of soft tissue movement, stretch, removal (e.g., of a herniated disc), and change based on each step of the simulated procedure.”)

Nawana does not explicitly disclose however Fitz teaches ….and 3D models of the study patients  ([00081] “In various embodiments, the various 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a 3D model for at least one other patient. The motivation for the combination of prior art elements is to prepare for surgical implantation (See Fitz, Background).

Nawana in view of Fitz does not explicitly disclose however Zhao teaches a component to determine similarity scores based on a similarity of the 3D model of the affected area of the subject patient and the 3D models of the study patients ([0060] “For example, using analysis by synthesis, iterative renderings of each candidate tissue structure (e.g., model bifurcations 280, 286, 288, and 290) are generated, where each rendering is associated with the probe tip pose required to capture the view from the 3D anatomical model. The iterations are compared with the tissue structure 
a component to filter data of the study patients based on a threshold value of the similarity scores to produce a set of comparative patients ([0067] “Returning to FIG. 4 a, from the initial model candidate match space, unlikely candidates are filtered out in a MODEL CORRESPONDENCE MATCHING step 440, and the one of the remaining model candidates exhibiting the closest match to the true image tissue structure is selected in a BEST MATCH SELECTION step 450.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine similarity scores and filter data. The motivation for the combination of prior art elements is to reduce the amount of tissue that is damaged during interventional procedures, thereby reducing patient recovery time, discomfort, and deleterious side effects (See Zhao, Background). 

Nawana in view of Fitz and Zhao does not explicitly disclose however Silverman teaches a component to determine adverse event scores for each of the surgical procedures based on a relationship between the attributes determined for the comparative patients and correlation coefficients for at least one adverse event during the surgical procedures for the comparative patients ([0331] “Ideally, the information that already is hard-coded will include not only the standard codes for the surgical procedure but also the inventive surgical risk/invasiveness score (1-5 or 0-5) and the inventive SICU™ score.”)
and a component to determine a ranking of the surgical procedures for the subject patient based on the determined adverse event scores ([0159] “To be consistent with the 5-point ASA PS system, a five tiered classification scheme is used for ranking of surgical risk and invasiveness (or SHAPE™ Overall Cutting Upset (SOCU™)) as identified in the second letter in ASPIRIN™ (S) as described above in accordance with the present invention (See Table 10a). The lowest risk score of 1 would be appropriate for superficial procedures such as a breast biopsy which may require minimal sedation (comparable to the “low-risk” classifications of the ACC/AHA Guidelines and the “minimally invasive” class of Pasternak rankings). A score of 5 is assigned to highly invasive intrathoracic and intracranial procedures, those associated with massive blood loss (>1500 mL) as well as any emergent major operation (consistent with the ACC/AHA Guidelines “high-risk” classification and Pasternak's most invasive category).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine adverse event scores and present a ranking for the surgical procedures. The motivation for the combination of prior art elements to reflect the condition of 
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 23, Nawana discloses  a component to implement a training session during a digital simulation of at least one of the surgical procedures selected for the subject patient ([0174] “The simulated surgery can therefore be used in the future for reference and/or analysis by the performer of the simulated surgery, by residents for training purposes, by staff involved with an actual surgical procedure corresponding to the simulated surgery, and/or by other users of the system 10, such as during and/or after performance of an actual surgical procedure corresponding to the simulated surgical procedure, as discussed further below regarding the operation module 204 and the post-op module 206.”)
by attaching a time stamp to respective ones of the received annotations that corresponds to at least a point in time during the digital simulation at which the respective annotations are received ([0129] “Similarly, other data discussed herein as being related to a particular patient can be stored in the diagnosis treatment database 300, the pre-op database 302, the operation database 304, the post-op database 306, and the recovery database 308 as being associated with the patient and as having a date and time stamp.”)
Regarding claim 25, Nawana discloses simulating the surgical procedure using a digital simulation on virtual reality (VR) surgical practice equipment based on the filtered data ([0170] “The pre-op module 202 can generally provide users of the system 10 with an interface for planning surgery, e.g., doctor's office pre-op planning, operating room (OR) pre-op planning, and patient pre-op planning. More particularly, the pre-op module 202 can allow surgeons to electronically perform three-dimensional (3D) simulated surgeries on virtual models of patients to test surgical ease and/or potential surgical outcomes before actually performing the surgical procedure.” ([0176] “By way of non-limiting example, the SPP module 218 can be configured to provide a menu of surgical instruments to the user customized to the surgical procedure selected by the user (e.g., a menu including surgical instruments used in actual surgical procedures of a same type as the selected simulated procedure previously performed by the user and/or other users in the past)….”)
receiving annotations of the adverse events ([0139] “The diagnosis module 210 can be configured to compare gathered neural mapping data for a patient with pain level data about the patient previously entered by another user, e.g., by the patient, and/or with previously determined neural maps stored in the diagnosis database 310.”)
at designated moments during the digital simulation ([0129] “Similarly, other data discussed herein as being related to a particular patient can be stored in the diagnosis treatment database 300, the pre-op database 302, the 
Regarding claim 27, Nawana discloses obtaining the annotations from the digital simulation on the VR surgical practice equipment ([0174] “The procedure database 316 can be configured to store a record of a performed simulated surgery,… annotations or notes added by the user performing the simulated surgery, etc.”)
identifying a position of the patient relative to an augmented reality (AR) display ([0222] “The patient positioning assistance can continue using positioning/navigation technology, e.g., Microsoft Kinect, that can track actual position of the patient versus the pre-surgery plan.”)
presenting the annotations from the digital simulation on the VR surgical practice equipment ([0170] “In one embodiment, the pre-op module 202 can be implemented using one or more web pages which are configured to receive user input and present information to a user.” [0174] “The surgical procedure planning (SPP) module 218 can provide users of the system 10 with an interface for electronically performing 3D simulated surgeries....annotations or notes added by the user performing the simulated surgery, etc.”)
and performing the determined surgical procedure on the patient ([0238] “The plan tracking module 226 can be configured to provide feedback regarding a surgical procedure throughout actual performance the surgical procedure as measured against at least one model, e.g., a saved simulated procedure and/or a pre-programmed procedure.”) 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nawana et al. (US20160338685A1) in view of Fitz et al. (AU2012289973B2), Zhao et al. (US20140051986A1), Silverman (US20070214013A1), and further in view of Yang et al. (CA2980618A1).
Regarding claim 18, Nawana in view of Fitz, Zhao, and Silverman does not explicitly disclose however Yang teaches attaching respective ones of the received annotations to the occurrence of respective ones of the identified potential adverse events ([00169] “Video, audio and/or metadata may be analyzed using manual and/or automatic data analysis techniques, which may detect specific "events" which may be tagged and time-stamped in the session container file or processed data stream.” [0064] “In some embodiments, a training or education server may receive the session container files, process the session container files to identify root causes of adverse patient outcomes and generate a training interface to communicate training data using the identified root causes and the session container files.”)

.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nawana et al. (US20160338685A1) in view of Fitz et al. (AU2012289973B2), Zhao et al. (US20140051986A1), Silverman (US20070214013A1), and further in view of Banerjee et al. (US20170108930A1).

Regarding claim 26, Nawana discloses simulating a display of one or more virtual organs to be operated upon via the VR surgical practice equipment ([0034] “For another example, the operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms, and projections.”)

Nawana in view of Fitz, Zhao, and Silverman does not explicitly disclose however Banerjee discloses and simulating at least one of moving, cutting, suturing, or coagulating for the one or more virtual organs via the VR surgical practice equipment ([0058] “The user can select a virtual craniotome 73, as illustrated in FIG. 9, from instrument library 120. ….. The user can proceed to connect the previously drilled burr holes by 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to simulate at least one of moving, cutting, suturing, or coagulating. The motivation for the combination of prior art elements is to reduce mortality (See Banerjee, Background).


Response to Arguments
Applicant’s arguments filed on 01 April 2021 have been considered but are not fully persuasive. 
Regarding the 101 rejection, the applicant states that the rejection is moot in light of the present amendments. Examiner has written a new 101 rejection in light of the amendments.
Regarding the 103 rejection, the applicant’s arguments have been considered but are moot since they do not apply to the new references being used in the present rejection. 

Prior Art Cited but Not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Card, R., Sawyer, M., Degnan, B., Harder, K., Kemper, J., Marshall, M., ... & Schuller-Bebus, G. (2014). Perioperative protocol. Inst Clin Syst Improv.
This reference is relevant since it describes a protocol of recommended actions to be taken through the preoperative, intraoperative, and postoperative period in order make procedures as safe as possible to mitigate the risk of adverse events.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.F./Examiner, Art Unit 3626      

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626